Citation Nr: 1731985	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-32 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected low back strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1971, including service in the Republic of Vietnam during the Vietnam War.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, but was most recently certified to the Board by the RO in Houston, Texas.  In that rating decision, in pertinent part, the Waco RO denied service connection for a neck injury.  

In May 2009, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Waco RO.  Transcripts of both hearings are of record.  

This issue was previously remanded by the Board in October 2011 and April 2014 for additional development.  It has been returned to the Board for further review.


FINDING OF FACT

A neck disability initially manifested many years after separation from service and is not shown to be etiologically related to service or to service-connected low back strain with degenerative disc disease.  


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by service, may not be presumed to have been incurred in or as a result of service, and was not caused or aggravated by service-connected low back strain with degenerative disc disease.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of separation from such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's neck disability did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran has a current diagnosis of cervicalgia with a disc bulge.  He contends that this disability is due to his active duty service.

The Veteran's service treatment records note reports of back pain as early as September 1968, one month into his active duty service.  In that initial report, the Veteran noted a history of an auto accident.  

A November 1969 service treatment record notes the Veteran's report of falling down stairs, injuring his ribs.  Treatment providers noted the Veteran's report of chest pain but found no evidence of a rib fracture.  This record contains no mention of a back or neck injury.

An August 1970 service treatment record notes the Veteran's report of impact with the breech of a howitzer causing pain and swelling in his right hand.  This record contains no mention of a back or neck injury.  

During a July 1971 flight examination, the Veteran denied any history of back trouble of any kind, as well as arthritis, rheumatism, and any bone, joint, or other deformity, and the examiner found his spine to be normal.  

A service treatment record three days later notes treatment for a shrapnel wound to the right leg.  This record contains no mention of a back or neck injury.  

During the Veteran's December 1971 separation examination, the Veteran reported overall good health and the examiner found his spine to be normal.  

The Veteran was afforded a general VA examination in February 1972, two months after his separation from active duty service.  The examiner noted the Veteran's reports of shrapnel wounds and pain in the chest, back, and left knee, but did not note neck pain.  The examiner also noted posterior cervical adenopathy.  Adenopathy is a condition involving enlarged, enflamed, and tender cervical lymph nodes.  Dorland's Illustrated Medical Dictionary, 1083 (32nd Ed. 2012).  The examiner did not note any other neck disorder.  There is no evidence of adenopathy during the period on appeal and any mention of it in the Veteran's treatment records after this point is only to note its absence; the Veteran has never contended that any current neck disorder was caused or aggravated by adenopathy.  

An April 2000 VA treatment record notes the Veteran's report of back and neck pain.  The Veteran had a full range of motion in his neck.  The treatment provider expressed some suspicion of degenerative disc disease but it was not diagnosed.  

During a September 2000 VA treatment appointment, the Veteran reported chronic neck pain for 30 years after a helicopter crash, to which he also ascribed chronic low back pain and right leg pain and numbness.  The treatment provider noted that April 2000 x-rays of the Veteran's cervical spine showed slight anterior subluxation of one vertebra.  The treatment provider did not note any diagnosis of a neck disorder. 

In a September 2006 statement, the Veteran again reported that he injured his neck in a helicopter crash in Vietnam and added that he had received treatment at some point by private providers.  The Veteran has never submitted any record of this treatment when information about private providers was solicited by VA.  

In a February 2007 statement, the Veteran added further detail to his account of the helicopter crash.  He stated that he had been thrown out of the vehicle head-first onto a rocky surface and then had rolled onto his back.  He also reported that his symptoms included compression in his neck.

During his May 2009 hearing before a Decision Review Officer, the Veteran again ascribed his neck disability to a helicopter crash, adding that treatment included removing shrapnel from his legs and fluid from his back.  He also testified that he received pain medication every day for the remainder of his active duty service and that he began seeing a chiropractor monthly in 1972, stopping when he could no longer afford it.  The Veteran has never submitted any record of this treatment.  The Veteran also testified that he reported back pain, but not neck pain, during his separation examination because the back pain was dominant.  As stated above, the Veteran's separation examination report does not mention back or neck pain.  Although a July 1971 service treatment record notes removal of shrapnel from the right leg, the Veteran's service treatment records do not mention removal of fluid from his back or the daily use of pain medication.

During his April 2011 hearing before the undersigned Veterans Law Judge, the Veteran again ascribed his neck disability to a helicopter crash, but testified that he did not continue to go to sick call for neck pain because if he "kept going, [he] would have been taken off flight status and [he] didn't really want to be taken off flight status until [he] had to be."  He also testified that he went to VA for treatment immediately after his separation from active duty and received medication but, because he found it "almost impossible" to get another appointment, he saw a private provider instead, who gave him medication he did not take.  He testified that he followed his father's advice to treat his pain through physical activity instead of seeking further treatment.  He did not mention seeing a chiropractor.  When asked about his back injury, the Veteran testified that he injured his back and neck in the same accident, but he did not contend that his current back disability caused or aggravated his current neck disability.   

The Veteran was afforded a VA examination in October 2015.  The examiner diagnosed the Veteran with cervicalgia with a single disc bulge.  The Veteran ascribed his neck disability to the 1970 howitzer incident that injured his right hand.  The examiner opined that the Veteran's "[s]ubjective pain and exaggeration of symptoms" were "inconsistent with objective findings" and that "[f]ailure to fully engage in the examination process appeared willful and purposeful."  The examiner further opined that the Veteran's neck disability was less likely than not incurred in or caused by active duty service.  The examiner's rationale was that the Veteran was not treated for a neck condition during his active duty service or at any point until 2000, with no pertinent follow-up or diagnosis until x-rays in 2011 showed a mild disc bulge.  The examiner concluded that there was a "significant dilemma regarding credibility."

In a May 2017 statement, the Veteran's representative stated that the Veteran ascribed his neck disability to falling down stairs during his active duty service.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his neck disability.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current neck disability or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current neck disability is etiologically related to active duty service is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

In addition, the Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The Board notes that the Veteran has offered multiple conflicting accounts of his medical history.  He has ascribed his neck disability at different times to three different in-service accidents.  All three accidents are noted in his service treatment records but those records note injuries to the ribs, right hand, and right leg, not the neck.  The Veteran testified to the DRO  that he received daily pain medication for his neck for the remainder of his active duty service after his injury but testified to the undersigned Veterans Law Judge that he did not report neck pain at all for fear of losing his flight status.  The Veteran testified to the DRO that he received monthly treatment from a chiropractor after active duty service but testified to the undersigned Veterans Law Judge that, other than one appointment with VA and one with a private provider, he treated himself through physical activity until 2000.  The Board also notes the October 2015 VA examiner's findings regarding the issue of credibility.  Under these circumstances, the Board finds that the Veteran's statements contain contradictions that are too significant for the Board to rely upon them as an account of his medical history.

No treatment provider or examiner has found an etiological relationship between the Veteran's neck disorder and his active duty service and the October 2015 VA examiner's rationale against a finding of service connection is convincing.  

When the undersigned Veterans Law Judge asked the Veteran about the possibility of an etiological relationship between his neck disability and his service-connected low back strain with degenerative disc disease, the Veteran testified only that his back and neck injuries occurred at the same time.  The record contains no other evidence pertinent to this theory of entitlement.  Even if the Board were to interpret the Veteran's testimony as a contention that his neck disability was caused or aggravated by his service-connected low back strain with degenerative disc disease, a Veteran's conclusory statement regarding causation is not sufficient to establish a nexus between his service-connected back disability and his neck disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Further, as noted above, the Veteran in this case is not competent to provide an etiology opinion with regard to his neck disability.  

Furthermore, the Board has also considered whether service connection for a neck disability is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have arthritis during service or within one year after separation from service.  Even if the Board were to interpret the current diagnosis of cervicalgia with a single disc bulge as a diagnosis of arthritis, as noted above, the Veteran's reports of continuous symptoms are too laden with contradictions to be a reliable account.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's neck disability is etiologically related to his active duty service or his service-connected low back strain with degenerative disc disease, or that it had its onset within one year thereafter, entitlement to service connection for a neck disability is denied.


ORDER

Entitlement to service connection for a neck disability is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


